United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, SOUTH JERSEY
PROCESSING & DISTRIBUTION CENTER,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1277
Issued: February 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 17, 2020 appellant, through counsel, filed a timely appeal from a May 20, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that following the May 20, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted July 10, 2019 employment incident.
FACTUAL HISTORY
On July 16, 2019 appellant, then a 49-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on July 10, 2019 he sprained or pulled a muscle in his right shoulder
when sorting and lifting mail on skids while in the performance of duty. He stopped work on
July 15, 2019.
In a July 22, 2019 development letter, OWCP advised appellant of the deficiencies of his
claim. It requested additional factual and medical evidence and provided a questionnaire for his
completion. OWCP afforded appellant 30 days to respond.
Dr. Onyeama Obidi Anakwe, an osteopath specializing in family medicine, completed a
duty status report (Form CA-17) diagnosing sprain/strain of the right shoulder on July 22, 2019.
He noted that appellant reported that he injured his right shoulder while lifting trays of mail. On
August 5, 2019 Dr. Anakwe completed a similar report noting that appellant also reported injuring
his low back along with his right shoulder. He diagnosed right shoulder sprain and strain, as well
as lumbar sprain. In a Form CA-17 dated August 19, 2019, Dr. Anakwe again noted that appellant
reported injuring his right shoulder and low back while lifting mail. He reiterated his diagnoses
of sprain/strain of the right shoulder and sprain/strain of the lumbar spine.
By decision dated August 28, 2019, OWCP denied appellant’s traumatic injury claim
finding that he had not established that the injury or events occurred as he described. It concluded,
therefore, that the requirements had not been met to establish as injury as defined by FECA.
On September 3, 2019 appellant requested reconsideration and submitted additional
medical evidence. In a July 22, 2019 report, Dr. Anakwe diagnosed right shoulder strain/sprain/
contusion with possible internal derangement. He noted appellant’s history of injury on July 10,
2019 while taking trays of mail weighing 20 to 40 pounds from a pallet. Dr. Anakwe noted that
appellant reported hearing a “pop” in his right shoulder as he lifted the mail trays. He noted that
appellant’s right shoulder demonstrated limited range of motion with severe tenderness upon
palpation of the acromioclavicular (AC) joint, supraspinatus, and infraspinatus muscles.
On August 8, 2019 appellant underwent a magnetic resonance imaging (MRI) scan of the
right shoulder which demonstrated moderate acromioclavicular productive changes with partial
supraspinatus impingement and supraspinatus tendinopathy with partial tear at its footprint
insertional fibers. He also underwent a lumbar MRI scan which demonstrated an annular tear with
a broad central herniated disc at L5-S1 as well as a bulging disc at L4-5.

3

5 U.S.C. § 8101 et seq.

2

In an August 19, 2019 narrative statement, appellant described his work duties, including
standing, walking, kneeling, bending, stooping, pushing, pulling, reaching above the shoulder, and
lifting up to 70 pounds. He asserted that he injured his right shoulder and back on July 10, 2019.
Appellant explained that on July 10, 2019 he was “breaking down” pallets of mail containing trays
of letters weighing from 10 to 40 pounds when he injured his right shoulder and back from constant
repetitive lifting, pulling, pushing, and bending while “breaking down” the mail. He informed his
coworkers of his condition and left work at 9:00 p.m. Appellant sought medical treatment in the
emergency room on July 13, 2019.
In an August 19, 2019 treatment note, Dr. Anakwe noted that appellant exhibited severe
muscle spasm and palpable tenderness in the paralumbar region with loss of range of motion. He
also found that appellant’s right shoulder had limited range of motion with severe tenderness and
spasm. Dr. Anakwe opined that appellant was disabled secondary to the July 10, 2019 workrelated accident.
On August 31, September 14, and October 12, 2019 Dr. Anakwe completed CA-17 forms
and diagnosed sprain/strain of the right shoulder and low back. He again noted appellant’s history
of injuring his right shoulder and low back while lifting boxes of mail and pallets of mail.
In a September 12, 2019 statement, appellant described “breaking down” pallets or skids
using a knife to cut the straps and take the sleeves off and then lifting the trays onto the assigned
knockers. He noted that some of the skids were as tall as he was. Appellant also provided a
photograph of his assigned work area.
On September 30, 2019 Dr. Anakwe completed an attending physician’s report (Form CA20) and described appellant’s history of injuring his right shoulder and low back while lifting mail.
He checked a box marked “Yes” indicating that he believed that the conditions found were caused
or aggravated by the described employment activities. Dr. Anakwe noted findings including the
MRI scan results of tear of the shoulder muscle and herniated lumbar disc. He included remarks
that appellant had a herniated disc in the lumbar region with possible radiculopathy which may
result in permanent sciatica. Dr. Anakwe also noted that appellant had right shoulder impingement
and tear which may take time to heal. He completed an additional Form CA-17 on
September 30, 2019.
By decision dated October 16, 2019, OWCP denied modification of its prior decision.
In an August 31, 2019 treatment note, Dr. Anakwe diagnosed lumbosacral strain/sprain/
contusion with possible herniated disc and radicular symptoms as well as right shoulder
strain/sprain/contusion with possible internal derangement. He found that appellant was disabled
secondary to the work-related accident. On September 14, 2019 Dr. Anakwe repeated these
findings and conclusion. On August 31, October 26, November 7, and 19, 2019 he completed
CA-17 forms and repeated the diagnoses of sprain and strain of the right shoulder and low back.
In an October 10, 2019 note, Dr. Mark Avart, an osteopath specializing in orthopedic
surgery, diagnosed impingement syndrome of the right shoulder, adhesive capsulitis of the right
shoulder, bursitis of the right shoulder, and sprain of right rotator cuff capsule. He completed a
note on November 7, 2019 and added the additional diagnoses of low back pain and lumbar
radiculopathy.

3

Dr. Anakwe examined appellant on October 12, and 26, 2019 and again diagnosed right
shoulder and lumbosacral strain/sprain/contusion as well as possible herniated disc with radicular
symptoms and possible internal derangement of the right shoulder.
On December 3, 2019 Dr. Harris A. Ross, an osteopath specializing in physiatry, noted that
appellant attributed his low back pain and pain radiating into the right lower extremity to a work
injury on July 10, 2019. He noted that appellant’s work required him to remove and sort trays
from skids that ranged from four to five feet high and that the trays weighed between 30 and 40
pounds. Dr. Ross reported that as a result of lifting appellant had developed low back and right
shoulder pain. He diagnosed sprain and strain of myoligamentous supporting structures of the
lumbar spine with herniated discs and lower extremity radiculopathy and opined that it is within a
reasonable degree of medical certainty that these conditions were a direct result of the injury
sustained.
In notes dated December 4, 17, and 31, 2019, as well as January 14, 2020, Dr. Anakwe
repeated his findings and diagnoses of lumbosacral strain/sprain/contusion with possible herniated
disc and radicular symptoms as well as right shoulder strain/sprain/contusion with possible internal
derangement. He completed CA-17 forms on December 31, 2019, January 14 and 27, 2020 and
February 11, 2020 repeating these diagnoses.
On January 10, 2020 Dr. Ross performed electromyogram and nerve conduction velocity
(EMG/NCV) studies and found these studies suggestive of left L5 radiculopathy.
On February 14, 2020 appellant, through counsel, requested reconsideration of the
October 16, 2019 decision in reliance on Dr. Ross’ reports. He also provided witness statements
from four coworkers, Z.L., D.J., E.S., and J.C. confirming that appellant had informed them that
he had hurt his shoulder on July 10, 2019. Appellant also submitted February 25 and March 10,
2020 CA-17 forms from Dr. Anakwe which continued to diagnose right shoulder sprain/strain and
lumbar sprain/strain.
In a report dated January 9, 2020, Dr. Avart diagnosed lumbar radiculopathy, low back
pain, impingement syndrome of the right shoulder, bursitis of the right shoulder, adhesive
capsulitis of the right shoulder, and sprain of the right rotator cuff capsule. He recommended right
shoulder surgery related to the July 10, 2019 injuries. Dr. Avart further recommended continued
conservative treatment of appellant’s lumbar conditions.
On January 27 and February 25, 2020 Dr. Anakwe examined appellant due to back and
right shoulder pain. He repeated his diagnoses of right shoulder sprain/strain/contusion with
internal derangement and lumbar sprain/strain/contusion with left radiculopathy.
By decision dated May, 20, 2020, OWCP modified its prior decision, finding that appellant
had established that the employment incident occurred as alleged. However, it further denied his
claim, finding that he had not provided the necessary medical opinion evidence to establish causal
relationship between his accepted July 10, 2019 employment incident and the diagnosed right
shoulder and back conditions.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.9 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor(s) identified by the employee.10 The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted July 10, 2019 employment incident.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.M., Docket No. 19-0380 (issued June 26, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

S.A., Docket No. 18-0399 (issued October 16, 2018); Robert G. Morris, 48 ECAB 238 (1996).

10

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
11

D.R., Docket No. 19-0954 (issued October 25, 2019); James Mack, 43 ECAB 321 (1991).

5

Appellant provided reports dated December 3, 2019 and January 10, 2020 from Dr. Ross
who described appellant’s work duties and opined that as a result of lifting appellant had developed
low back pain and right shoulder pain. Dr. Ross diagnosed sprain and strain of myoligamentous
supporting structures of the lumbar spine with herniated discs and lower extremity radiculopathy
and opined within a reasonable degree of medical certainty that these conditions were a direct
result of the injury sustained. Although he opined that appellant’s conditions were a direct result
of the July 10, 2019 employment incident, this general statement on causation failed to provide a
sufficient explanation as to the mechanism of injury pertaining to this traumatic injury claim,
namely how appellant’s lifting activities on July 10, 2019 caused the diagnosed back and right
shoulder conditions.12 As Dr. Ross’ opinions regarding causal relationship between the accepted
injury and the additional claimed conditions were conclusory and unrationalized, the Board finds
that they are insufficient to meet appellant’s burden of proof to establish his claim.13
Appellant submitted medical reports from Dr. Anakwe dated July 22, 2019 through
February 20, 2020. In a form report dated September 30, 2019, Dr. Anakwe checked a box marked
“Yes,” without further comment, indicating that the diagnosed conditions were caused or
aggravated by the employment incident. The Board has held that when a physician’s opinion on
causal relationship consists only of checking “Yes” to a form question, without explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a claim.14
In the remainder of his reports, Dr. Anakwe noted appellant’s history of injury and diagnosed back
and shoulder sprains/strains/contusions, but he did not offer an opinion as to causal relationship.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.15 Dr. Anakwe’s
reports, therefore, are insufficient to establish appellant’s claim.
Appellant also provided notes from Dr. Avart dated October 10, 2019 through
January 9, 2020. Dr. Avart diagnosed lumbar radiculopathy, low back pain, impingement
syndrome of the right shoulder, bursitis of the right shoulder, adhesive capsulitis of the right
shoulder, and sprain of the right rotator cuff capsule. He did not offer an opinion regarding the
cause of appellant’s condition. As noted above, the Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship.16 Dr. Avart’s reports, therefore, are insufficient to establish
appellant’s claim.
OWCP also received MRI scans and electrodiagnostic studies. The Board has held that
diagnostic studies, standing alone lack probative value as they do not address whether the

12

T.H., Docket No. 18-1736 (issued March 13, 2019); R.R., Docket No. 16-1901 (issued April 17, 2017).

13

P.A., Docket No. 18-0559 (issued January 29, 2020).

14
R.P., Docket No. 20-0161 (issued October 23, 2020); M.G., Docket No. 18-1616 (issued April 9, 2020); Sedi L.
Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006).
15

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

Id.

6

employment incident caused any of the diagnosed conditions.17 Such reports are therefore
insufficient to establish appellant’s claim.
As the record lacks rationalized medical evidence establishing causal relationship between
the accepted July 10, 2019 employment incident and appellant’s diagnosed right shoulder and back
conditions, the Board finds that he has not met his burden of proof.
Appellant may submit additional evidence or argument with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted July 10, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

F.D., Docket No. 19-0932 (issued October 3, 2019).

7

